      Case 1:20-cv-04596-DLC Document 48 Filed 04/06/21 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :               20cv4596 (DLC)
GREAT AMERICAN INSURANCE COMPANY,      :
                                       :             OPINION AND ORDER
                         Plaintiff,    :
                                       :
               -v-                     :
                                       :
AIG SPECIALTY INSURANCE COMPANY,       :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- X

APPEARANCES

For the plaintiff:
James Ruggeri
Edward Parks, II
Sarah Hunkler
Shipman & Goodwin LLP
1875 K Street NW, Suite 600
Washington, DC 20036

Robert Corp
Shipman & Goodwin LLP
400 Park Avenue, Ste 5th Floor
New York, NY 10022

Michael Jacobson
Clausen Miller
28 Liberty Street 39th Floor
New York, NY 10005

For the defendant:
Joseph Finnerty, III
Eric Connuck
Megan Shea
DLA Piper US LLP (NY)
1251 Avenue of the Americas, 27th Floor
New York, NY 10020
       Case 1:20-cv-04596-DLC Document 48 Filed 04/06/21 Page 2 of 11




DENISE COTE, District Judge:

      Great American Insurance Company (“Great American”) is

suing AIG Specialty Insurance Company (“AIG”) for a declaratory

judgment that AIG has an obligation to assist in the defense of

Houlihan/Lawrence, Inc. (“Houlihan”).        Great American and AIG

have cross-moved for summary judgment.        For the following

reasons, Great American’s motion is granted.

                                Background

      The following facts are undisputed.        Houlihan is a real

estate brokerage firm that operates in New York.          Great American

is currently defending Houlihan in a class action lawsuit.              At

issue is whether AIG must contribute to this defense based upon

insurance policies AIG issued to Houlihan’s parent company,

HomeServices of America, Inc. (“HomeServices”).          HomeServices

acquired Houlihan on January 1, 2017.

    I. The AIG Insurance Policies

      AIG issued two Specialty Risk Protector Insurance Policies

(“AIG Policies”) to HomeServices for the period of April 1, 2018

to April 1, 2019.     The AIG Policies cover wrongful acts1 -- also


1 The AIG Policies define “wrongful act” as “any negligent act,
error, or omission, misstatement or misleading statement in an
Insured’s performance of Professional Services for others


                                     2
     Case 1:20-cv-04596-DLC Document 48 Filed 04/06/21 Page 3 of 11




known as “Third Party Events” –- that occurred after the AIG

Policies’ Retroactive date, which is July 1, 2010.        Coverage

includes the “duty to defend a Suit for a Wrongful Act.”

     The AIG Policies cover HomeServices and “any Subsidiary

thereof.”   Houlihan is one of those subsidiaries.       The AIG

Policies contain limitations on the coverage of subsidiaries,

however, including that

     coverage afforded under this policy shall only apply to
     Loss arising out of . . . Third Party Events occurring or
     allegedly occurring after the effective time that the Named
     Entity obtained Management Control of such Subsidiary and
     prior to the time that such Named Entity ceased to have
     Management Control of such Subsidiary.

(emphasis added).

     Finally, the General Terms and Conditions sections of the

AIG Policies provide that “[a]ll Related Acts shall be

considered to have occurred at the time the first such Related

Act occurred.”   The AIG Policies define “related acts” as all

“Third Party Events which are the same, related, or continuous

and all . . . Third Party Events which arise from a common

nucleus of facts.”




occurring on or after the Retroactive Date and prior to the end
of the Policy Period.” The parties do not dispute that Houlihan
is accused of committing wrongful acts as defined by the AIG
Policies.

                                   3
        Case 1:20-cv-04596-DLC Document 48 Filed 04/06/21 Page 4 of 11




  II.    The Underlying Class Action Lawsuit

     In July 2018, a class action lawsuit was filed against

Houlihan in the Supreme Court of the State of New York,

Westchester County.      A third amended complaint (“TAC”) in the

action was filed on June 10, 2019.         It seeks damages for

Houlihan’s alleged violations of the law from 2011 to June 10,

2019.

        The TAC alleges that since at least January 1, 2011,

Houlihan “deprived thousands of New Yorkers” of the right to be

represented by a loyal real estate agent by “representing both

the homebuyer and seller in the same transaction in undisclosed,

non-consensual dual agency.”        The TAC seeks to certify a class

defined as “[a]ll buyers and sellers of residential real estate

in Westchester, Putnam, and Dutchess counties from January 1,

2011 to the present wherein [Houlihan] represented both the

buyer and seller in the same transaction.”          The TAC describes in

detail property sales occurring on June 30, 2014, July 13, 2016,

and May 22, 2017.

  III. Procedural History

     On June 16, 2020, Great American filed this action seeking

a declaratory judgment that AIG has an obligation to defend

Houlihan in connection with the underlying class action.            Great


                                      4
     Case 1:20-cv-04596-DLC Document 48 Filed 04/06/21 Page 5 of 11




American filed this motion for summary judgment on November 6.

AIG filed a cross-motion on December 4.       The motions became

fully submitted on January 22, 2021.

                              Discussion

     A motion for summary judgment may not be granted unless all

of the submissions taken together “show[ ] that there is no

genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”       Fed. R. Civ. P.

56(a).    “An issue of fact is genuine if the evidence is such

that a reasonable jury could return a verdict for the nonmoving

party.    A fact is material if it might affect the outcome of the

suit under the governing law.”     Frost v. New York City Police

Dep't, 980 F.3d 231, 242 (2d Cir. 2020) (citation omitted).           In

making this determination, the court “constru[es] the evidence

in the light most favorable to the nonmoving party and draw[s]

all reasonable inferences and resolv[es] all ambiguities in its

favor.”    Jaffer v. Hirji, 887 F.3d 111, 114 (2d Cir. 2018)

(citation omitted).    When deciding cross-motions for summary

judgment, the court must construe the evidence in each case in

the light most favorable to the non-moving party.        Wandering

Dago, Inc. v. Destito, 879 F.3d 20, 30 (2d Cir. 2018).




                                   5
     Case 1:20-cv-04596-DLC Document 48 Filed 04/06/21 Page 6 of 11




     “Where the moving party demonstrates the absence of a

genuine issue of material fact, the opposing party must come

forward with specific evidence demonstrating the existence of a

genuine dispute of material fact.”      Robinson v. Concentra Health

Servs., Inc., 781 F.3d 42, 44 (2d Cir. 2015) (citation omitted).

The nonmoving party may rely neither “on conclusory statements,”

CIT Bank N.A. v. Schiffman, 948 F.3d 529, 532 (2d Cir. 2020)

(citation omitted), nor on “mere speculation or conjecture as to

the true nature of the facts.”     Fed. Trade Comm’n v. Moses, 913

F.3d 297, 305 (2d Cir. 2019) (citation omitted).

     An insurer has distinct duties to defend and indemnify its

insured.   Under New York law,2 “an insurer’s duty to defend is

exceedingly broad.”   Brooklyn Ctr. for Psychotherapy, Inc. v.

Philadelphia Indem. Ins. Co., 955 F.3d 305, 310 (2d Cir. 2020)

(citation omitted).   An insurer has a duty to defend a suit

“whenever the allegations of the complaint suggest a reasonable

possibility of coverage.”    Id. (citation omitted).      “Put another

way, a defendant has no obligation to defend only if it can be

concluded as a matter of law that there is no possible factual


2 The parties’ briefs assume that New York law controls. This
“implied consent . . . is sufficient to establish choice of
law.” Alphonse Hotel Corp. v. Tran, 828 F.3d 146, 152 (2d Cir.
2016) (citation omitted).

                                   6
     Case 1:20-cv-04596-DLC Document 48 Filed 04/06/21 Page 7 of 11




or legal basis on which the defendant might eventually be held

to be obligated to indemnify the [insured] under any provision

of the insurance policies.”    Id. (citation omitted).

     Additionally, “if any of the claims against the insured

arguably arise from covered events, the insurer is required to

defend the entire action.”    High Point Design, LLC v. LM Ins.

Corp., 911 F.3d 89, 95 (2d Cir. 2018) (citation omitted).             It is

“immaterial that the complaint against the insured asserts

additional claims which fall outside the policy's general

coverage.”   Fieldston Prop. Owners Ass'n, Inc. v. Hermitage Ins.

Co., 16 N.Y.3d 257, 265 (2011) (citation omitted).

     An insurer’s duty to defend “claims made against its

policyholder is ordinarily ascertained by comparing the

allegations of a complaint with the wording of the insurance

contract.”   Int'l Bus. Machs. Corp. v. Liberty Mut. Ins. Co.,

363 F.3d 137, 144 (2d Cir. 2004).      The initial interpretation of

an insurance contract is a matter of law for a court to decide,

“and if the wording on the duty to defend is clear and

unambiguous, it will be enforced according to its terms.”             Id.

Any “ambiguities in an insurance policy are to be construed

against the insurer.”   In re Viking Pump, Inc., 27 N.Y.3d 244,

257 (2016) (citation omitted).


                                   7
     Case 1:20-cv-04596-DLC Document 48 Filed 04/06/21 Page 8 of 11




     An insurer's duty to defend its insured is a contractual

obligation.   Century 21, Inc. v. Diamond State Ins. Co., 442

F.3d 79, 83 (2d Cir. 2006).    Thus, “insurance policies are

interpreted according to general rules of contract

interpretation.”   Olin Corp. v. OneBeacon Am. Ins. Co., 864 F.3d

130, 147 (2d Cir. 2017).    A contract should be “read as a whole,

and every part will be interpreted with reference to the whole;

and if possible it will be so interpreted as to give effect to

its general purpose.”   Beal Sav. Bank v. Sommer, 8 N.Y.3d 318,

324–25 (2007) (citation omitted).      “When construing insurance

policies, the language of the contracts must be interpreted

according to common speech and consistent with the reasonable

expectation of the average insured.”      In re Viking Pump, Inc.,

27 N.Y.3d at 257 (citation omitted).      Courts “must construe the

policy in a way that affords a fair meaning to all of the

language employed by the parties in the contract and leaves no

provision without force and effect.”      Id. (citation omitted).

To this end, “surplusage is a result to be avoided.”         Id.

(citation omitted).

     Great American contends that AIG must contribute to

Houlihan’s defense in the underlying class action.        Great

American is correct.


                                   8
     Case 1:20-cv-04596-DLC Document 48 Filed 04/06/21 Page 9 of 11




     It is undisputed that the AIG Policies, which are

retroactive to 2010, extend to Houlihan as a HomeServices

subsidiary insofar as the claims against Houlihan arise from

“Third Party Events occurring or allegedly occurring after the

effective time that the Named Entity obtained Management Control

of such Subsidiary.”   It is undisputed as well that the class

action claims against Houlihan constitute Third Party Events and

that HomeServices acquired Houlihan on January 1, 2017.

     The claims against Houlihan in class action span the period

between 2011 and June 10, 2019 and include a property sale on

May 22, 2017.   Since the claims in the class action arise in

part out of activities in which Houlihan allegedly engaged after

January 1, 2017, AIG is required to defend Houlihan.         AIG has

not carried its burden to show that there is “no possible

factual or legal basis on which [it] might eventually be held to

be obligated to indemnify.”    Brooklyn Ctr., 955 F.3d at 310.

     AIG argues that it has no duty to defend Houlihan because,

under the “related acts” term in the AIG Policies, all of the

alleged property sales in which Houlihan participated are

related acts and related acts are deemed to have occurred “at

the time the first such Related Act occurred.”        Since the first

such wrongful act is alleged in the class action to have


                                   9
     Case 1:20-cv-04596-DLC Document 48 Filed 04/06/21 Page 10 of 11




occurred in 2011, six years before Houlihan became a

HomeServices subsidiary, AIG asserts it has no duty to defend

Houlihan.

     This argument fails.     First, AIG has failed to show that

there is no “possible factual or legal basis” for construing the

term “related acts” against it.      The AIG Policies define

“related acts” as all “Third Party Events which are the same,

related, or continuous and all . . . Third Party Events which

arise from a common nucleus of facts”.       The property sales in

which Houlihan participated after January 1, 2017 -- the date on

which it was acquired by HomeServices -- are certainly not the

“same” or “continuous” sales when considered with the pre-

acquisition sales.   While the post-January 1, 2017 acts of non-

disclosure are alleged to have arisen from a policy by Houlihan

to conceal that it was representing both buyers and sellers of

property in a single sale, it is not self-evident that the

existence of that policy means that every property sale arises

from a “common nucleus of facts”.       The more commonsense

construction of that term may be that each of the events or

activities connected to a single property sale is a related act,

as defined by the Policies, and that no sale is a “related act”

vis a vis another sale.


                                   10
     Case 1:20-cv-04596-DLC Document 48 Filed 04/06/21 Page 11 of 11




     AIG’s argument also fails because AIG has not carried its

burden to show that the definition of “related acts” applies at

all to the provision in the AIG Policies identifying when

coverage for subsidiaries begins.       The term “related acts” does

not appear there.   In contrast, the term “related acts” appears

in several other provisions of the AIG Policies, including the

Exclusions, Notice, and Retention provisions.        The presence of

the term “related acts” elsewhere in the AIG Policies makes its

absence in the subsidiary limitation noteworthy.

                              Conclusion

     Great American’s November 6, 2020 motion for summary

judgment is granted.    AIG’s December 4, 2020 cross-motion for

summary judgment is denied.




Dated:    New York, New York
          April 6, 2021




                                   11
